Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
            This Office action is responsive to the applicant’s amendments and remarks filed 06 May 2022 (05/06/2022).  Currently claims 1-4 and 6-15 are pending.  Claims 5 and 16-20 are canceled.

Drawings
            The drawings objections have been overcome by the applicant’s amendments and arguments filed on 05/06/2022.  The drawings objections are withdrawn.

Specification
            The specification objections have been overcome by the applicant’s amendments and arguments filed on 05/06/2022.  The specification objections are withdrawn.

Claim Objections
            The claim objections have been overcome by the applicant’s amendments and arguments filed on 05/06/2022.  The claim objections are withdrawn. 

Claim Rejections - 35 USC § 112
            The claim rejections under 35 U.S.C. §112(b) have been overcome by the applicant’s amendments and arguments filed on 05/06/2022.  The claim rejections under 35 U.S.C. §112(b) are withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-15 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4 and 6-15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“a fuse gate structure disposed over the second doped region and electrically connected to a fuse bit line, wherein the fuse gate structure includes a fuse dielectric disposed on and contacted with the second doped region”, combined with the other limitations of claim 1, such as:  
	“a control gate structure disposed over the first doped region and electrically connected to a control bit line; a buried word line disposed between the control gate structure and the fuse gate structure, wherein the buried word line is disposed within the recess of the substrate”.
	 
	The closest prior art is Park et al. (US 20150102395 A1, hereinafter “Park”) and (see the previous office action, 02/22/2021).
	Park does not teach “a fuse gate structure disposed over the second doped region and electrically connected to a fuse bit line, wherein the fuse gate structure includes a fuse dielectric disposed on and contacted with the second doped region”, see Applicant’s arguments from 05/06/2022.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813